STONE, J.
We do not think the Circuit Court erred in its rulings in this case. The intention of the statute was to protect the house and family, or any female that might be there, from the annoyance and offense that would be inflicted on them, if abusive, insulting, or vulgar (obscene) language, were uttered in their presence. The places protected against such offense, are the dwelling-house, curtilage thereof, and the public highway near such premises. We think- such language, uttered in a public highway, near enough to the premises to be distinctly heard, and actually heard by the family of the owner of the premises, or by any member thereof, &e., must be regarded as uttered in their presence, under section 4203 of the Code of 1876.
The judgment is affirmed.